Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a detection unit” in claim 1, line 18 and claim 4, line 18, interpreted as a temperature sensitive cylinder or a pressure sensor” as taught in ¶ 29 and equivalents thereof.
“a control unit” in claim 1, line 20 and claim 4, line 20, interpreted as a computer as taught in ¶ 34 and equivalents thereof.
“a second temperature-detection unit” in claim 2, lines 1-2.  Although this unit is taught in ¶ 59, no particular device or structure is taught for it.  As such, refer to the rejection of this claim set forth below under 35 U.S.C. 112(a) and (b).
“a heat exchange unit” in claim 7, lines 2-3, interpreted as including a flow path through which coolant flows and a flow path through which an object to be cooled flows, the two flow paths being in heat exchange relation so that the coolant performs heat exchange with the object as taught in ¶ 70 and equivalents thereof.
“a supercooling apparatus” in claim 8, lines 1-2.  Although this unit is taught in ¶ 74, no particular device or structure is taught for it.  As such, refer to the rejection of this claim set forth below under 35 U.S.C. 112(a) and (b).
“heat generating portions” in claim 14, line 3 and claim 15 line 3, interpreted as being “light source, a heating source, a driving unit, and an electric circuit” as taught in ¶ 75.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

It is noted that “a cooling apparatus” in the preambles of claims 1 and 4, and “an exposure apparatus” have not been interpreted under 35 U.S.C. 112(f) as each of these claims includes sufficient structure to accomplish the recited function even though the preambles are presented using generic placeholder and functional language.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

As discussed above, claim 1 recites “a first temperature-detection unit” in line 16 and this recitation has been interpreted under 35 U.S.C. 112(f) for using the generic placeholder term “unit” with the functional language “temperature-detection”.  Although this element is taught in ¶ 30 of the instant specification, there is no teaching of the structure or of particular devices which are or are not considered as the “first temperature-detection unit”.  For this reason, claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claim 4 includes an equivalent recitation and is rejected for the same reasons set forth above with regard to claim 1.

As discussed above, claim 2 recites “a second temperature-detection unit” in lines 1-2 and this recitation has been interpreted under 35 U.S.C. 112(f) for using the generic placeholder term “unit” with the functional language “temperature-detection”.  Although 

As discussed above, claim 8 recites “a supercooling apparatus” in lines 1-2 and this recitation has been interpreted under 35 U.S.C. 112(f) for using the generic placeholder term “apparatus” with the functional language “supercooling”.  Although this element is taught in ¶ 74 of the instant specification, there is no teaching of the structure or of particular devices which are or are not considered as the “supercooling apparatus”.  For this reason, claim 8 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Claims 3 and 5, 6, and 9-15 are rejected as depending upon rejected base claims 1 and 4.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

As discussed above, claim 1 recites “a first temperature-detection unit” in line 16 and this recitation has been interpreted under 35 U.S.C. 112(f) for using the generic placeholder term “unit” with the functional language “temperature-detection”.  Although this element is taught in ¶ 30 of the instant specification, neither the claim nor the specification includes any disclosure of the structure of the unit by which the recited function is accomplished.  For this reason, the structure that is required by this recitation cannot be positively ascertained, rendering the scope of claim 1 indefinite.  For this reason, claim 1 is thus rejected under 35 U.S.C. 112(b).
Claim 4 includes an equivalent recitation and is rejected for the same reasons set forth above with regard to claim 1.

As discussed above, claim 2 recites “a second temperature-detection unit” in lines 1-2 and this recitation has been interpreted under 35 U.S.C. 112(f) for using the generic placeholder term “unit” with the functional language “temperature-detection”.  Although this element is taught in ¶ 30 of the instant specification, neither the claim nor the specification includes any disclosure of the structure of the unit by which the recited function is accomplished.  For this reason, the structure that is required by this recitation cannot be positively ascertained, rendering the scope of claim 2 indefinite.  For this reason, claim 2 is thus rejected under 35 U.S.C. 112(b).

claim 8 recites “a supercooling apparatus” in lines 1-2 and this recitation has been interpreted under 35 U.S.C. 112(f) for using the generic placeholder term “apparatus” with the functional language “supercooling”.  Although this element is taught in ¶ 74 of the instant specification, neither the claim nor the specification includes any disclosure of the structure of the apparatus by which the recited function is accomplished.  For this reason, the structure that is required by this recitation cannot be positively ascertained, rendering the scope of claim 8 indefinite.  For this reason, claim 2 is thus rejected under 35 U.S.C. 112(b).

In line 2 of claim 10, it is recited that a coolant pipe of an evaporator is “constantly soaked in the liquid stored in the [evaporator’s] tank”.  The word “constantly” does not clearly indicate the times when the coil is to be soaked in the liquid or the structure or apparatus required to achieve this end.  For example, the coil may be said to be “constantly” soaked if it is covered in liquid routinely and regularly enough that it is never allowed to dry, if it is submerged fully or partially in liquid at all times while the system is in operation, or if it is submerged fully or partially in liquid at all times, regardless of whether the system is in operation.  The claim gives no guidance nor suggestion how this limitation is to be interpreted and as such, the scope of the claim cannot be positively ascertained.  For this reason, claim 10 has been rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, the word “constantly” in this claim has been interpreted as functional language and has been given limited patentable weight.  The 

Claims 3 and 5, 6, 9, and 11-15 are rejected as depending upon rejected base claims 1 and 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    281
    287
    media_image1.png
    Greyscale

Claims 1, 3, 4, 9-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication No. 2018-004169 A to Kondo et al. and Chinese Publication No. 201355150 to Limin et al. and US Publication No. 2006/0005558 A1 to Otake et al.
Original-language copies and English-language abstracts of Kondo and Limin were provided by applicant with the Information Disclosure Statement of 24 November 2020 and English-language machine translations of both documents are provided by examiner with this this Action.  It is to these machine translations rather than to the original-language originals that any citations of particular passages or paragraphs in this Office Action are directed.

Kondo teaches limitations from claim 1 in fig. 2, shown above, a cooling apparatus comprising: 
a compressor (12) configured to compress coolant; 
a first flow path (toward condenser 14) and a second flow path (toward bypass lines 30 and 32) branched from a branch point, the branch point being disposed downstream of the compressor (12) and configured to split compressed coolant toward the first and second flow paths (as shown in fig. 2) ; 
a condenser (14) disposed downstream of the branch point in the first flow path and configured to condense compressed coolant; 
a first decompressor (expansion valve 24 or 26) disposed downstream of the condenser and configured to decompress condensed coolant; 

a second decompressor (either of 34 or 36) disposed downstream of the branch point in the second flow path and configured to decompress compressed coolant; 
a return path (50 and 52) configured to return coolant that flows out of the most downstream evaporator (either 40 or 42 as both are connected in parallel and thus neither is more “downstream” than the other) of the plurality of evaporators, to the compressor; 
a first temperature-detection unit (the temperature sensors 68 and 70, corresponding to the tanks 64 and 66 of the evaporators 40 and 42, respectively) configured to detect a temperature of an object cooled by an evaporator of the plurality of evaporators (the tanks 64 and 66 being cooled by the two evaporators); and 
a control unit (60), 
wherein the second flow path comprises a hot-gas flow path configured to connect an outlet of the second decompressor (34 or 36) and a meeting point with the first flow path (at the inlets of the evaporators 40 and 42, respectively), the meeting point being positioned upstream of an evaporator of the plurality of evaporators (at the inlets of the evaporators), and 
wherein the control unit (60) is configured to control a degree of opening of the second decompressor (34 and 36) depending on the temperature detected by the first temperature-detection unit (68 and 70, respectively, as taught in ¶ 35).

    PNG
    media_image2.png
    272
    805
    media_image2.png
    Greyscale

Kondo does not teach the evaporators being disposed in series so that the second flow path delivers refrigerant from the second decompressor to a point upstream from the most downstream of the evaporators.  Limin teaches in fig. 2, shown above, a cooling system having a compressor (1) and condenser (2) paired with a plurality of serially arranged evaporators (4), each equipped with a respective individual bypass line (8) such that refrigerant from all preceding evaporators (7) and/or bypasses (8) arrive together at the inlet of the final evaporator (7) (¶ 25 and fig. 2).  It would have been obvious to one of ordinary skill in the art at the time the application was field to modify Kondo with the plural serially arranged evaporators of Limin, providing the serial, bypassable evaporators with a single bypass-controlled evaporator downstream taught in in claim 1, in order to allow for the cooling of a number of target objects or zones without requiring an all-or-nothing bypass of refrigerant, thus increasing the versatility and granularity of the temperature control offered by the system of Kondo.
Regarding claims 1 and 3, neither Kondo nor Limin teaches the decompressor on the main branch (with the condenser and evaporators) being controlled based on a temperature sensed at an outlet of the most downstream of the evaporators as taught in claim 1, or this control being performed such that the degree of superheat of the 

Kondo teaches limitations from claim 4 in fig. 2, shown above, a cooling apparatus comprising: 
a compressor (12) configured to compress coolant; 
a first flow path (toward condenser 14) and a second flow path (toward bypass lines 30 and 32) branched from a branch point, the branch point being disposed downstream of the compressor (12) and configured to split compressed coolant toward the first and second flow paths (as shown in fig. 2) ; 
a condenser (14) disposed downstream of the branch point in the first flow path and configured to condense compressed coolant; 
a first decompressor (expansion valve 24 or 26) disposed downstream of the condenser and configured to decompress condensed coolant; 

a second decompressor (either of 34 or 36) disposed downstream of the branch point in the second flow path and configured to decompress compressed coolant; 
a return path (50 and 52) configured to return coolant that flows out of the most downstream evaporator (either 40 or 42 as both are connected in parallel and thus neither is more “downstream” than the other) of the plurality of evaporators, to the compressor; 
a first temperature-detection unit (the temperature sensors 68 and 70, corresponding to the tanks 64 and 66 of the evaporators 40 and 42, respectively) configured to detect a temperature of an object cooled by an evaporator of the plurality of evaporators (the tanks 64 and 66 being cooled by the two evaporators); and 
a control unit (60), 
wherein the second flow path comprises a hot-gas flow path configured to connect an outlet of the second decompressor (34 or 36) and a meeting point with the first flow path (at the inlets of the evaporators 40 and 42, respectively), the meeting point being positioned upstream of an evaporator of the plurality of evaporators (at the inlets of the evaporators), and 
wherein the control unit (60) is configured to control a degree of opening of the second decompressor (34 and 36) depending on the temperature detected by the first temperature-detection unit (68 and 70, respectively, as taught in ¶ 35).
Kondo does not teach the evaporators being disposed in series so that the second flow path delivers refrigerant from the second decompressor to a point upstream from the 
Neither Kondo nor Limin teaches the bypass decompressor (which controls the flow of bypassed hot gas to and thus the cooling ability of the evaporator) being controlled based on a temperature sensed at an outlet of the most downstream of the evaporators.  Otake teaches in ¶ 38, a refrigeration machine and heat exchange apparatus having an expansion valve controlled based on a temperature difference between a temperature sensor in an evaporator and a temperature sensor at the exit of the evaporator, used to compute a superheat degree.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Kondo with the expansion valve control of Otake in order to ensure that the evaporator provides the desired degree of cooling without achieving an unnecessary degree of superheat, indicative of inefficient heat exchange, in order to ensure effective and efficient operation of the refrigeration system.
claim 9 in fig. 2, shown above, the cooling apparatus according to claim 1, wherein the plurality of evaporators (40 and 42) comprise an evaporator configured to cool a liquid and an evaporator configured to cool a gas (both of the evaporators of Kondo are taught in Kondo are taught to include a tank (64 and 66) capable of containing a “working fluid” to be cooled by the respective evaporator.  While Kondo is silent as to whether the this fluid is a liquid or a gas, the system of his invention is capable of providing cooling to either, as an evaporator below the temperature of the surrounding fluid will cool that fluid regardless of whether it is a liquid or a gas.  Further, the instant claim does not recite any structure by which either evaporator is “configured to cool a liquid” or “configured to cool a gas”, making these recitations a matter solely of intended us.  As shown herein, structure taught by the modified Kondo is capable of performing the intended use recited herein for the claim and claim 9 is thus unpatentable over the modeified Kondo.)

Kondo teaches limitations from claim 10 in fig. 2, shown above, the cooling apparatus according to claim 9, wherein the evaporator (either 40 or 42) configured to cool the liquid (which may be either evaporator as discussed in the above rejection of claim 9) comprises a tank 64 and 66, respectively) configured to store the liquid and a coolant pipe (the evaporator 40 or 42 itself) soaked in the liquid stored in the tank (as shown in fig. 2). 
Regarding the teaching of the coolant pipe being “constantly” soaked in the liquid in the tank, it is noted that this represents only a teaching of intended use as no structure is recited or required to perform the intended function of, essentially, maintaining a 

Kondo teaches limitations from claim 11 in fig. 2, shown above, the cooling apparatus according to claim 1, wherein the most downstream evaporator of the plurality of evaporators is configured to cool a gas.  (As discussed in the above rejection of claim 9, either of the evaporators of Kondo is capable of cooling either a liquid or a gas and thus whichever is found to be “most downstream” in the modification as taught by Limin will retain this feature and be capable of cooling a gas as recited in this claim.)

The modified system of Kondo teaches limitations from claim 14, an exposure apparatus comprising: 
the cooling apparatus according to claim 1 (as discussed in the above rejection of that claim).
Kondo does not explicitly teach the cooling apparatus cooling “a plurality of heat-generating portions having different amounts of heat generation”.  Limin teaches in fig. 2, shown above and in ¶ 14 and 24-25, the plurality of evaporators (4) of his invention being provided for cooling different heat generating equipment or heating devices (7) taught in claim 14 to have “different calorific value[s]” and thus demand different distribution of cooling.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Konod with the cooling arrangement of heat-generating devices with “different calorific value[s]” taught by Limin in order to provide cooling for a 

Regarding the limitations of claim 15, refer to the above rejection of claim 14.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo, Limin and Otake as applied to claim 1 above and further in view of US Patent No. 9,557,084 B2 to Thogersen et al.

    PNG
    media_image3.png
    547
    690
    media_image3.png
    Greyscale

Regarding claim 2, Kondo teaches a refrigeration cycle system in which hot gas from a compressor may be selectively bypassed to the inlet of an evaporator of the system to mix with refrigerant from the compressor that has flowed through a condenser and expansion valve.  Limin teaches a refrigeration system having a plurality of serially .

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo, Limin, and Otake as applied to claim 4 above, and further in view of US Patent No. 9,278,303 B1 to Somani et al.

Regarding claims 5 and 6, Kondo teaches a refrigeration cycle system in which hot gas from a compressor may be selectively bypassed to the inlet of an evaporator of the system to mix with refrigerant from the compressor that has flowed through a condenser and expansion valve.  Limin teaches a refrigeration system having a plurality of serially arranged evaporators provided with individual respective bypass lines.  Neither Kondo nor Limin teaches the control of the decompressors of the system being performed .

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo, Limin, and Otake as applied to claim 4 above, and further in view of US Patent No. 6,370,895 to Sakuma et al.

Kondo teaches limitations from claim 7 in fig. 2, shown above, the cooling apparatus according to claim 1, wherein at least one of the plurality of evaporators (40 and 42) comprises a heat exchange unit (the evaporator 40 or 42 itself), a throttle valve (54 or 56) disposed downstream of the heat exchange unit (as shown in fig. 2).


    PNG
    media_image4.png
    389
    540
    media_image4.png
    Greyscale

Neither Kondo nor Limin teaches the evaporator also having a check valve disposed downstream from a throttle valve.  Sakuma teaches in fig. 1, shown above, and in col. 4, lines 40-45, a refrigeration system having an evaporator (20) disposed on a branched path (B, from the switching valve 26), the branching path (B) having disposed thereon a check valve (29) disposed just prior to the point where the branched paths (A and B) rejoin.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Kondo with the check valve of Sakuma in order .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo, Limin, and Otake as applied to claim 1 above, and further in view of US Patent N. 4,918,942 to Jaster.

    PNG
    media_image5.png
    542
    479
    media_image5.png
    Greyscale

Regarding claim 8, Kondo teaches a refrigeration cycle system in which hot gas from a compressor may be selectively bypassed to the inlet of an evaporator of the system to mix with refrigerant from the compressor that has flowed through a condenser and expansion valve.  Limin teaches a refrigeration system having a plurality of serially arranged evaporators provided with individual respective bypass lines.  Neither Kondo .

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo, Limin, and Otake as applied to claim 1 above, and further in view of US Publication No. 2009/0260379 A1 to Kim et al.

Regarding claim 12, Kondo teaches a refrigeration cycle system in which hot gas from a compressor may be selectively bypassed to the inlet of an evaporator of the system to mix with refrigerant from the compressor that has flowed through a condenser and expansion valve.  Limin teaches a refrigeration system having a plurality of serially arranged evaporators provided with individual respective bypass lines.  Neither Kondo nor Limin teaches the most downstream of the evaporators having the greatest cooling capacity among the plurality of evaporators.  Kim teaches in fig. 2, shown below, and in 

    PNG
    media_image6.png
    692
    566
    media_image6.png
    Greyscale
 
claim 13, neither Kondo, Limin, nor Kim teaches the evaporators other than the most downstream of the evaporators having a total heat exchange capacity that is between one-ninth and one fourth of that of the most downstream evaporator.  One of ordinary skill in the art at the time the application was effectively filed would have recognized the number and relative cooling capacities of the plurality of evaporators and thus ratios between these capacities derived therefrom to determine the number of loads which may be cooled and the amount of cooling the system is capable of distributing to each of those loads and would thus recognize these relative capacities to be result effective variables.  It has been held that determining an optimum or workable value for a result effective variable is a matter of routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 and MPEP 2144.05 II. Obviousness of Ranges.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        9 January 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763